Citation Nr: 1205528	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-37 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an extension of a 100 percent disability evaluation for residuals of prostate cancer beyond September 31, 2007.

2.  Entitlement to a higher initial disability evaluation in excess of 10 percent for residuals of prostate cancer, for the initial rating period from October 1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to January 1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Oakland, California, which granted service connection for residuals of prostate cancer and assigned a temporary 100 percent evaluation effective July 6, 2007 (date of the claim for service connection) and ending September 31, 2007, and assigned an initial 10 percent rating from 
October 1, 2007.  


FINDINGS OF FACT

1.  The hormone therapy for prostate cancer was not completed until May 2007.  

2.  For the entire period of this appeal, the Veteran's residuals of prostate cancer have approximated urinary incontinence and having to wear absorbent materials and change it twice a day.

3.  For the entire period of this appeal, the Veteran has had a deformity of the penis and loss of erectile power. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, an extension of a 100 percent disability evaluation for residuals of prostate cancer to November 31, 2007 is granted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 40 percent, but not higher, for residuals of prostate cancer have been met for the rating period from December 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 
20 percent rating for erectile dysfunction have been met for the rating period from December 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Concerning the appeal for a higher initial rating for residuals of prostate cancer, because it arose from the Veteran's disagreement with the initial rating following the grant of service connection for residuals of prostate cancer, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A.  VA has obtained VA treatment records and the Veteran has submitted private treatment records.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Extension of Temporary 100 Percent Rating 

The Veteran has requested entitlement to an extension of the 100 percent disability rating for prostate residuals after September 31, 2007.  Under Diagnostic Code (DC) 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  See 38 C.F.R. 
§ 4.115b, DC 7528.  In April 2008, the Veteran submitted a February 2007 private treatment record reflecting that the physician had enough hormones available for three months of therapy and that the intent was that the Veteran's hormonal therapy would continue for at least two more months until April 2007.  The Veteran reported that the hormone therapy for his prostate cancer was not completed until May 2007.  

Based upon the February 2007 private treatment record reflecting that the physician had enough hormones available for three months and the Veteran's statement that the hormone therapy for his prostate cancer was not completed until May 2007, the Board finds the weight of the evidence is at least in relative equipoise on whether the Veteran's hormone therapy was not completed until May 2007.  Therefore, under DC 7528, the temporary 100 percent rating for residuals of prostate cancer shall be extended to November 31, 2007, six months from the date of completion of hormone therapy in May 2007.  See 38 C.F.R. § 4.115b, DC 7528.  

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2011).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Veteran has challenged the initial disability rating assigned to the service-connected residuals of prostate cancer by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 
12 Vet. App. at 126.

Initial Rating for Residuals of Prostate Cancer

In the September 2008 rating decision on appeal, the RO granted service connection and assigned an initial 10 rating for prostate cancer residuals, pursuant to DC 7528, effective October 1, 2007. 

Under DC 7528, malignant neoplasms of the genitourinary system are assigned a 100 percent rating.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the condition is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.

Here, there is no lay or clinical evidence of reoccurrence or metastasis of prostate cancer.  There is also no evidence of renal dysfunction.  The Veteran's assertions as to impairment center on urinary leakage and frequency.  Under 38 C.F.R. § 4.115a, voiding dysfunctions (urine leakage, frequency, or obstructed voiding, continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence) are rated as follows:

60 percent - requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day;

40 percent - requiring the wearing of absorbent materials which must be changed 2 to 4 times per day;

20 percent - requiring the wearing of absorbent materials which must be changed less than 2 times per day.

Urinary frequency is rated as follows:

40 percent - daytime voiding interval less than one hour, or; awakening to void five or more times per night;

20 percent - daytime voiding interval between one and two hours, or; awakening to void three to four times per night;

10 percent - daytime voiding interval between two and three hours, or; awakening to void two times per night.

In a July 2006 private examination report, the Veteran reported putting a pad in his underwear one day per week.  In an October 2007 VA genitourinary examination, the Veteran reported daytime voiding interval of 2 to 3 hours and reported no nighttime voiding.  The Veteran also reported a history of obstructed voiding.  In a November 2008 VA diabetes examination report, the Veteran reported urinary incontinence and having to wear a paper towel in his underwear and change it twice a day.  

After review of the clinical and lay evidence, the Board finds that the evidence is at least in relative equipoise on the question of whether a 40 percent rating is warranted for the Veteran's prostate cancer residuals for the rating period from December 1, 2007.  In so finding, the Board notes that the Veteran reported urinary incontinence and having to wear a paper towel in his underwear and change it twice a day.  The Board finds that even though the Veteran has not been prescribed absorbent materials, he is competent and credible to state that he uses paper towels like the absorbent material contemplated in the rating criteria.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002) (The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is sufficient to establish that the criteria (requiring the wearing of absorbent materials which must be changed 2 to 4 times per day) have been approximated to warrant a 40 percent rating from December 1, 2007.  

As the next higher 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, the Board finds that the criteria for a 60 percent rating are not met for any period.  As the criteria are progressive, the Board finds that the criteria for a 60 percent rating are not more nearly approximated than those for a 40 percent rating.  See 38 C.F.R. 
§ 4.7.

For the reasons set out above, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire period of this initial rating appeal, a 40 percent rating is warranted for prostate cancer residuals.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.

Separate Rating for Erectile Dysfunction

The Veteran has also requested a separate compensable disability evaluation for his erectile dysfunction.  Erectile dysfunction is evaluated under DC 7522, which provides that deformity of the penis with loss of erectile power is entitled to a 
20 percent rating.  38 C.F.R. § 4.115b.

In the October 2007 VA genitourinary examination, the Veteran reported a sideways curvature of his penis and a complete absence of ejaculate, but that erections were occurring and vaginal penetration was possible.  In the April 2008 notice of disagreement (NOD), the Veteran reported his penis was deformed and that the deformity precluded any type of sexual intercourse.  In a November 2008 VA diabetes examination report, the VA examiner reported the Veteran's penis had a left hook deformity and he could only achieve a partial erection.

After review of the clinical and lay evidence, the Board finds that the evidence is at least in relative equipoise on the question of whether a separate 20 percent rating is warranted for the Veteran's erectile dysfunction for the rating period from 
December 1, 2007.  In so finding, the Board notes that the Veteran reported in the October 2007 VA that erections were occurring and vaginal penetration was possible, but in the November 2008 VA diabetes examination report, the VA examiner reported the Veteran's penis had a left hook deformity and he could only achieve a partial erection.

Based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the rating period from December 1, 2007, an evaluation of 20 percent for erectile dysfunction is warranted under DC 7522.  
38 C.F.R. § 4.115b.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected prostate cancer residuals.  The criteria specifically provide for ratings based on the presence of urinary frequency and urinary incontinence.  Because the schedular rating criteria is adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

An extension of a 100 percent disability evaluation for residuals of prostate cancer through November 31, 2007, is granted.

An initial rating of 40 percent, but no greater than 40 percent, for residuals of prostate cancer from December 1, 2007, is granted. 

A separate 20 percent rating for erectile dysfunction from December 1, 2007, is granted.


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


